Barrett, J.
(dissenting) :
I am unable to concur with the majority of my brethren in the affirmance of this judgment: The question which was put upon cross-examination to the prosecution’s witness Gemundér -— referred to by Justice Patterson — went to his credibility. This is com ceded. The objection to the question was sustained. It is said that the defendant’s counsel should have called the court’s attention to the fact that the question went to Gemunder’s credibility. That, however, was apparent. And I know of no rule which puts upon one who asks of a witness a perfectly proper question, to which there is but a general objection, the burden of explaining to the court the legal basis of its propriety. That the learned judge was not Unmindful of the defendant’s right to cross-examine upon collateral matters, tending to affect the witness’ credibility, is evidenced by the fact that he overruled -the defendant’s objection to a similar question put by the prosecution to one of his witnesses upon the express ground that it went to the witness’ credibility.
It is also conceded that the defendant’s right of cross-examination was abridged in the case of several of the prosecution’s expert witnesses. Notwithstanding the cross-examination of these witnesses upon other points — which was undoubtedly thorough — it seems clear to me that the exclusion of questions, which went to the value of their testimony and to the weight which should be given to it was error. To rule out questions, the answers to which, if allowed, might have seriously detracted from the force of these witnesses’ direct testimony, surely impaired the substantial rights of the defendant. How can we be reasonably certain that the jury would have convicted the defendant without the direct testimony of these experts ? And who is; to say that that full credit which was requisite to the conclusion of guilt would have been given to them had they been permitted to answer the -questions under consideration i
Again, the supplementary charge substantially withdrew from the jury the consideration of the effect of Gemunder’s silence in. the Police Court. It was well enough to point out that Gemunder was not then legally bound to speak. But the learned judge held in effect, as matter of law, that the witness’ silence: at the time and under -the circumstances, did not bear in any degree upon his credibility. He entirely withdrew the incident from the consid*215eration of the jury. This, I think, was erroneous. An expression of the learned judge’s opinion as to the effect of the situation might not have been inappropriate. In the end, however, the jury should have been left free to determine whether the witness, seeing what he knew to be an injustice done before his eyes, remained silent, merely because he doubted the propriety of asserting his knowledge — even to the counsel for the prosecution —or whether in truth he remained silent because he saw that no injustice was being done, and that the real facts, within his breast, were in accordance with the police magistrate’s judgment.
I also have grave doubt of the propriety of admitting that part of Eller’s letter—■ quoted in full by Justice Patterson—■ in which he states that he has “ covered Mr. Flechter’s shortcomings of fakeing the violin to a Strad.”
There should be a new trial.
Van Brunt, P. J., concurred.
Judgment affirmed.